 



Exhibit 10.38
Page 1 of 3
(CISCO LOGO) [h54657h5465703.gif]
AMENDMENT ___TO SYSTEMS INTEGRATOR AGREEMENT
This Amendment Number 11 (“Amendment”) is made by and between Cisco Systems, Inc
(“Cisco”), a California company, having its principal place of business at 170
West Tasman Drive, San Jose, California 95134, U.S.A OR Cisco Systems
International BV, (“Cisco”), a Dutch corporation having its principal place of
business at Haarlerbergpark, Haarlerbergweg 13-19, 1101-CH Amsterdam, The
Netherlands and INX Inc., a Delaware corporation having its principal place of
business at 1955 Lakeway Drive, Suite 220, Lewisville, TX 75057 (“Integrator”),
and is effective as of the date last written below (the “Amendment Effective
Date”).
WHEREAS, Cisco and Integrator have previously entered into a Systems integrator
Agreement dated November 13, 2001, including amendments to that agreement, if
any (the “Agreement”); and
WHEREAS, Integrator is interested in reselling Cisco’s Technical Knowledge
Library (“TKL”) through Cisco Brand Resale (“CBR”);
NOW WHEREFORE, the parties agree to amend the Agreement as follows:

  1)   Section 1.0, Definitions, [Appendix___OR Exhibit___], Cisco Brand Resale.
The definition of Advanced Services is hereby modified as follows:        
“Advanced Services” means the Cisco proactive brand Services including but not
limited to Focused Technical Support, Network Optimization Support, Technology
Application Support and Technical Knowledge Library.     2)   Section 5.0,
Integrator Rights and Obligations, [Appendix OR Exhibit___], Cisco Brand Resale.
The following additional obligation is hereby added:         5.2.c) Prior to
accepting a purchase order from an End User for Cisco’s Technical Knowledge
Library, Integrator shall ensure that the End User understands the additional
End User obligations shown in Attachment A.     3)   Discounting. The price of
Technical Knowledge Library Services to Integrator shall be those set forth in a
written price quotation submitted by Cisco less the applicable Advanced Services
discount of ten (10%) percent.

All other terms and conditions of the Agreement remain unchanged and in full
force and effect. This Amendment and the Agreement as amended comprise the
complete agreement between the parties hereto regarding this subject matter.
There are no conditions, understandings, agreements, representations, or
warranties, expressed or implied, which are not specified herein. In the event
of a conflict between the Agreement and this Amendment, this Amendment will
prevail with regard to the subject matter herein.
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed. Each party warrants and represents that its respective signatories
whose signatures appear below have been and are on the date of signature duly
authorized to execute this Amendment.

         
 
      CISCO CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Page 2 of 3

             
INX Inc.
  (“Integrator”)       Cisco Systems, Inc. (“Cisco”) OR Cisco Systems
International BV, (“Cisco”)
 
           

                 
By:
  /s/ Paul Klotz       By:   /s/ Steve Earnshaw
 
               
 
  its authorized representative           its authorized representative

                 
Printed Name:
  Paul Klotz       Printed Name:   Steve Earnshaw
 
               
 
               
Title:
  Vice President       Title:   Managar, Advanced Services
 
               
 
               
Date of signature:
  April 6, 2007       Date of signature:   April 10, 2007
 
               

         
 
    CISCO CONFIDENTIAL

 



--------------------------------------------------------------------------------



 



Page 3 of 3

(CISCO LOGO) [h54657h5465703.gif]
Attachment 1: TKL Additional End User Obligations

1)   End User agrees that all rights, title, and interest in and to the
Services, the Content, Cisco Content Engine and all Intellectual Property Rights
therein, shall be and remain the exclusive property of Cisco, its suppliers and
licensors.   2)   End User agrees to comply with the following TKL license
terms:       Grant. Subject to the terms and conditions of the Service
Description, Cisco grants End User a limited, non-exclusive, revocable,
non-sublicensable, and non-transferable license to access and use the Cisco
Content Engine and Content during the term of Service by the . number of
Authorized Viewers, solely for End User’s Internal Use Purposes and under the
restrictions below. No other license is granted by Cisco under the Service
Description directly, by implication, estoppel, or otherwise.       Specific
Limitations.

  (a)   End User and Authorized Viewers may not copy, print, distribute, modify,
alter, abbreviate, truncate, edit, adapt, reformat, or prepare derivative works
of any element of the Content.     (b)   End User will not attempt to, or
circumvent, any Cisco implemented technical measures intended to prevent
unauthorized use of the Content, Content Engine or the Services.     (c)   End
User will not (a) separate any Bumper Clips from their associated Multimedia
Clips, either by deleting such Bumper Clips or by inserting video clips or other
content between any Bumper Clip and its associated Multimedia Clip; or (b)
“re-brand” the Content by displaying any element of the Content in a manner that
suggests that a person or entity other than Cisco (operating through its
“eCommunications,” “on Business Network,” or any successor brand) or its
supplier or licensor is the originator of such element.

    Proprietary Notices. End User will not remove, delete, modify, or obscure
any copyright or proprietary notices that appears in the Cisco Content Engine,
any Software, Content, or Documentation.

    General Restrictions. Except, and solely to the extent, as may be authorized
by applicable law, End User shall have no right, and End User specifically
agrees not to: (a) transfer or assign its license rights to any other person or
entity, and End User acknowledges that any attempted transfer, assignment, or
use shall be void; (b) make error corrections to or otherwise modify or adapt
the Software or create derivative works based upon the Software; or
(c) decompile, disassemble, or reverse engineer any Software provided with the
Services or otherwise associated with the Services, or resell any element of the
Services, or make copies of the Documentation other than as expressly permitted
in the Service Description.

3)   End User agrees that within ten (10) days of the expiration or termination
of these Services, End User shall (a) return and deliver to Cisco the Cisco
Content Engine in good condition, normal wear and tear excepted, F.O.B.
destination Cisco San Jose, unless otherwise agreed upon by the parties in
writing; and (b) delete or destroy any copies of Content that End User
downloaded, as permitted per the Service Description.

         
 
      CISCO CONFIDENTIAL

 